                 Case
                  Case2:19-cr-00106-RSL
                       2:19-cr-00106-RSL Document
                                          Document117-1 Filed06/26/20
                                                   118 Filed  06/25/20 Page
                                                                        Page11ofof22



 1                                                                                    Judge Lasnik
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,                  )
 9                                              )
                                                )            NO. CR19-106RSL
10                                  Plaintiff,  )
                 v.                             )           ORDER ON BROWN’S
11                                              )           MOTION TO SEAL
                                                )           DOCUMENT #109
12                                              )
     PRINCETON BROWN,                           )
13                                              )
                                    Defendant. )
14   __________________________________________ )
15           Having read Defendant Brown’s Motion to Seal his Document # 109, a doctor’s letter,
16
             THE COURT ORDERS THAT Document # 109, a doctor’s letter shall be placed under seal
17
     immediately.
18
             DONE this 26th day of June, 2020.
19

20

21

22                                                       __________________________________
                                                         _________________________________
                                                         U.S. District Court Judge
23

24

25

26   ORDER - 1

27                                                                                  ROBERT W. GOLDSMITH
                                                                                      Attorney at law
28                                                                                    705 Second Ave.
                                                                                   Seattle, WA 98104
                                                                                      (206) 623-1592
                 Case
                  Case2:19-cr-00106-RSL
                       2:19-cr-00106-RSL Document
                                          Document117-1 Filed06/26/20
                                                   118 Filed  06/25/20 Page
                                                                        Page22ofof22



 1

 2

 3   Presented by:

 4

 5
     __s/_R. Goldsmith_____________________
 6
     Robert Goldsmith
 7   Attorney for defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER - 2

27                                                                          ROBERT W. GOLDSMITH
                                                                              Attorney at law
28                                                                            705 Second Ave.
                                                                           Seattle, WA 98104
                                                                              (206) 623-1592
